DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 13-18, 21-24, 30, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering Claim 1:  The prior art of record does not teach or suggest a blend having the biopolymers being polybutylene adipate terephthalate and polybutylene succinate, where the first biopolymer has a diameter of less than 100 nm.  The closest prior art of record is Muthuraj et al. (J. Polym. Environ. 2014, 22, 336-349).  Muthuraj et al. teaches a blend of polybutylene succinate and polybutylene adipate terephthalate prepared through reactive extrusion with a peroxide (Abstract).  However, Muthuraj et al. teaches larger domains for the island portion of the blend than claimed, and does not indicate that the lower diameters can be achieved through the process of Muthuraj.  As such, the claimed composition is non-obvious over the closest prior art of record.
Considering Claim 23:  The closest prior art of record does not teach or suggest the claimed process.  It is well known in the art to perform and in-situ blend of polyesters with free-radical initiators.  However, the domain sizes of the first nanostructured material in these processes are not smaller than 100 nm.  It would not have been obvious to perform the claimed process to produce a blend having a first nanostructured material having a domain size of less than 100 nm.
Considering Claim 30:  The closest prior art of record does not teach the composition comprising polylactic acid in an amount of less than 60 weight percent.  Kondo et al. (US 2010/0240806) teaches a mixture comprising cellulose nanofibers having a diameter of less than 100 nm/a nanostructured first biopolymer (¶0022) and polylactic acid/a second biopolymer (¶0020).  However, Kondo et al. requires greater than 75 weight percent of polylactic acid, and as such it would not have been obvious to a person having ordinary skill in the art to have lowered the amount of polylactic acid in the composition of Kondo et al.
Considering Claim 31:  The closest prior art of record does not teach the composition comprising polyhydroxybutryate-co-valerate in an amount of less than 25 weight percent.  Jun et al. (Carbohydrate Polymers 168, 2017, 255-262) teaches a biodegradable blend comprising . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767